United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3172
                                   ___________

Steven Lynn Freeman,                  *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Larry Norris, Director, Arkansas      *
Department of Correction,             *      [UNPUBLISHED]
                                      *
                   Appellee.          *
                                 ___________

                             Submitted: February 28, 2003

                                  Filed: March 5, 2003
                                   ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Steven Lynn Freeman was convicted of rape and sentenced to 40 years
imprisonment. On direct appeal, the Arkansas Supreme Court affirmed, see Freeman
v. State, 959 S.W.2d 400 (Ark. 1998), and Freeman's petition for postconviction relief
was denied, as was his August 2000 petition to reinvest the trial court with
jurisdiction to consider a petition for a writ of error coram nobis, see Freeman v.
State, No. CR 97-640, 2000 WL 1476656, at *1 (Ark. Oct. 5, 2000) (unpublished per
curiam).
        In October 2001, almost a year after the denial of his August 2000 petition,
Freeman filed this 28 U.S.C. § 2254 habeas petition, raising, as he did in the August
2000 petition, a claim under Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v.
United States, 405 U.S. 150 (1972). Freeman argued equitable considerations should
toll the one-year statute of limitations application to section 2254 petitions, because
the evidence underlying his Brady claim established he was actually innocent. Even
assuming the statute of limitations did not begin to run until Freeman obtained the
Brady evidence in March 2000, and the limitations period was tolled during the
pendency of the state court proceeding from August through October 2000, Freeman
still waited nearly seventeen months to pursue his claims in federal court. Given
Freeman's failure to show wrongdoing by the State prevented him from bringing a
timely petition, his reliance on actual innocence to invoke equitable tolling is
misplaced. See Flanders v. Graves, 299 F.3d 974, 978 (8th Cir. 2002), petition for
cert. filed, (Dec. 30, 2002) (No. 02-8255).

       Accordingly, we affirm the judgment of the district court* dismissing Freeman's
petition as time-barred.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties under 28 U.S.C. § 636(c).

                                         -2-